Citation Nr: 0313390	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-18 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1967 to August 1969.  
The veteran died in September 1999; and the appellant is the 
veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO.  The 
appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2003.  



FINDINGS OF FACT

1.  During the veteran's lifetime, service connection had 
been established for a single disability, that of post-
traumatic stress disorder (PTSD), for which a 100 percent 
rating had been in effect from June 1993 until the time of 
his death.  

2.  The veteran's is shown to have died as the result of 
acute heroin intoxication, which was described as being 
accidental in September 1999.  No other conditions 
contributing to death were identified.  

3.  The service-connected PTSD is shown as likely as not to 
have played a contributory role in producing or at least 
accelerating the veteran's death.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
veteran's service-connected PTSD contributed substantially or 
materially in producing his death.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.12 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary in this case.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a) (2002).   

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b) (2002).  

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c) (2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Certificate of Death shows that the veteran died in 
September 1999 with the immediate cause of death being 
identified as acute heroin intoxication.  The veteran's death 
was noted as an accident due to substance abuse.  At the time 
of the veteran's death, service connection was in effect for 
PTSD, rated as 100 percent disabling.  

The various postservice medical records dated prior to the 
veteran's death note that the veteran had a long history of 
drug addiction and alcohol addiction.  

In an August 2001 VA opinion, the VA doctor noted that the 
record indicated that the veteran had been addicted to 
various drugs and alcohol since the age of 14.  The doctor 
also noted that the veteran's mother was an alcoholic and his 
sister was an addict and that there was significant turmoil 
in the veteran's early life.  The examiner opined that it was 
as likely as not that significant substance abuse began prior 
to the veteran's military experience.  

The doctor indicated that it was impossible to determine from 
a review of the record whether the veteran's death by heroin 
intoxication was at least as likely as not to have been 
directly or causally related to his PTSD.  

Nonetheless, the doctor noted that a review of the record 
indicated that the veteran's PTSD did add additional stress 
to his life and that it was at least as likely as not to have 
made it more difficult to deal with many life issues, 
including addiction.  

The evidence of record does not contain a medical opinion 
indicating that the veteran's drug addiction was a direct 
result of the service-connected PTSD; in fact, the record 
tends to show that the addiction predated service.  

However, the evidence including the recent hearing testimony 
by the appellant does tend to show, in the Board's opinion, 
that the veteran would have used drugs to relieve his PTSD 
symptoms.  

It is pertinent to note in this regard that the service-
connected PTSD was evaluated as 100 percent disabling 
effective on June 9, 1993.  

Thus, the Board finds the evidence in this case to be in 
relative equipoise in showing that the service-connected PTSD 
as likely as not played some contributory role in producing 
or at least accelerating the veteran's demise.  

Therefore, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is warranted in this case.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

